Citation Nr: 0115409	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than February 3, 
1995 for the award of service connection for chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active duty for training from August to 
November 1975, and active military service from May 1976 to 
May 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) September 1998 rating decision 
which granted service connection for chronic psychiatric 
disability, diagnosed as paranoid schizophrenia, assigning it 
a 70 percent rating, effective February 3, 1995.

At his February 2001 Travel Board hearing, the veteran 
submitted additional evidence, portions of which were not 
previously of record, waiving in writing initial 
consideration of this evidence by the RO.  38 C.F.R. 
§ 20.1304(c) (2000). 


FINDINGS OF FACT

1.  By March 1983 rating decision, the RO denied the 
veteran's September 1982 claim of service connection for 
psychiatric disability; no timely appeal from that decision 
was perfected by or on the veteran's behalf; thus, the March 
1983 rating decision became final.  

2.  On February 3, 1995, the veteran filed an application to 
reopen the claim of service connection for chronic 
psychiatric disability.

3.  By January 1998 decision, the Board found that new and 
material evidence had been submitted in support of the 
previously disallowed and unappealed claim of service 
connection for chronic psychiatric disability; the claim was 
reopened and remanded to the RO for further development of 
the evidence.

4.  By September 1998 rating decision, the RO awarded service 
connection for chronic psychiatric disability, diagnosed as 
paranoid schizophrenia, effective February 3, 1995, the date 
of receipt of the veteran's reopened claim.  

CONCLUSION OF LAW

The criteria for an effective date earlier than February 3, 
1995, for the award of service connection for chronic 
psychiatric disability have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted, providing new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist in the development of a claim.  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with in this appeal.  Specifically, 
the January 1999 statement of the case and February 2001 
Travel Board hearing, provided the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his earlier effective date claim. 

The Board finds that the duty to assist provided under the 
amended § 5103A has been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review.  The Board 
is satisfied that the veteran has been adequately assisted in 
the development of his claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is necessary 
to comply with the requirements of this new legislation or 
any other applicable rule or regulation regarding the 
development of the veteran's earlier effective date claim.

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.

An effective date from the day following the date of 
separation from service or the date entitlement arose is 
authorized if the claim is received within one year of 
separation from service, otherwise the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

The effective date of an award of disability compensation, 
based on claims reopened after final adjudication, will be 
the date of the new or reopened claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).  This may be done once a formal claim for 
compensation or pension has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b).  The date of receipt of evidence from a private 
physician will be accepted when such evidence is within 
competence of the physician and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

The veteran initially filed a claim of service connection for 
"nervous condition" in September 1982.

In conjunction with the September 1982 service connection 
claim, various evidence and records were associated with the 
file (including VA and private medical records dated from 
January 1981 to September 1983, as well as numerous lay 
statements from the veteran's relatives and friends).  The 
medical evidence documented treatment for variously 
manifested psychiatric impairment and included a diagnosis of 
schizophreniform psychosis.  The lay statements indicated, 
collectively, that he was always a healthy person before 
joining the service, never experiencing any kind of 
psychiatric/emotional problems; since service, he reportedly 
displayed psychiatric impairment and unusual behavior, but he 
refused to seek professional help for a period of time 
following separation from service.

By decision in March 1983, the RO denied the veteran's claim 
of service connection for chronic psychiatric disability, 
finding that the evidence of record did not demonstrate that 
his disability (diagnosed as schizophreniform psychosis) was 
of service origin.  Although the March 1983 rating decision 
predated some of the aforementioned clinical records, such 
records were associated with the file within a year after the 
issuance of that rating decision, i.e. prior to the 
expiration of the appeal period; such evidence is therefore 
considered to have been filed in connection with the claim 
that was pending at the beginning of the appeal period.  
38 C.F.R. § 3.156(b).  

In March 1984, the veteran filed a timely notice of 
disagreement with the March 1983 RO rating decision denying 
service connection for chronic psychiatric disability, and a 
statement of the case addressing that matter (with attached 
cover letter and VA Form 1-9) was issued on May 1, 1984 and 
sent to him at his last known address of record.

By (unsigned) letter received by the RO in June 1984, the 
veteran referred to correspondence dated May 1, 1984 (thereby 
suggesting that he had received the May 1, 1984 statement of 
the case), and indicated that he was in the process of 
securing evidence in support of his claim of service 
connection for chronic psychiatric disability; he requested 
"additional time" to prepare his "case," noting that he 
would submit additional evidence as soon as it became 
available.

No further correspondence was received from, or on the 
veteran's behalf, until April 30, 1985, at which time he 
submitted to the RO documents unrelated to his service 
connection claim; no mention was made of any claim of service 
connection for any disability.

As the veteran did not perfect his appeal (by filing timely 
substantive appeal) from the March 1983 RO rating decision 
denying his claim of service connection for chronic 
psychiatric disability, that decision became final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 4005 (West 1982); 38 C.F.R. §§ 3.153 (1982).

On February 3, 1995, the veteran submitted a letter 
(inquiring about his "current disability status") which was 
construed by the RO as an application to reopen his 
previously disallowed claim of service connection for chronic 
acquired psychiatric disability.  

In connection with his February 1995 application to reopen 
the claim of service connection for chronic psychiatric 
disability, the veteran submitted and identified various 
medical and lay evidence in support of his claim.  Such 
evidence included numerous letters from his relatives and 
friends, received in May 1995 and re-submitted in October 
1996 (suggesting, collectively, that he had psychiatric 
disability since service), and his service personnel records.  

By rating decision in October 1995, the RO declined to reopen 
the claim of service connection for chronic acquired 
psychiatric disability.  The veteran disagreed with that 
decision, perfecting a timely appeal to the Board.

In conjunction with the veteran's appeal to the Board 
(referable to the application to reopen the claim of service 
connection for chronic acquired psychiatric disability), 
various additional evidence was associated with the claims 
file (including November 1996 and July 1997 opinions from his 
treating VA psychiatrist, a November 1996 RO hearing 
transcript, and July 1997 Travel Board hearing transcript).

Based on all the evidence of record, by January 1998 
decision, the Board found that the veteran did not perfect a 
timely appeal from the March 1983 RO rating decision which 
denied service connection for psychiatric disability, and 
that the March 1983 rating decision became final.  See 
38 U.S.C.A. § 4005; 38 C.F.R. § 19.153; see also 38 C.F.R. 
§ 20.203 (a decision as to the adequacy of allegations of 
error of fact or law in a substantive appeal will be made by 
the Board).  The Board found, however, that new and material 
evidence had been submitted in support of the application to 
reopen the claim of service connection for chronic acquired 
psychiatric disability; the Board reopened the claim and 
remanded it to the RO for additional development of the 
evidence.  

Subsequent to the January 1998 Board remand, numerous 
additional records (medical and lay) have been associated 
with the claims file in conjunction with the veteran's claim 
of service connection for chronic acquired psychiatric 
disability.  Such records include September 1982 records from 
San Jose police department, March 1998 letters from his 
spouse and sister (suggesting that he had psychiatric 
disability since service), and VA and private medical records 
from July 1982 to September 1998, portions of which were 
duplicate copies of previously assembled records (documenting 
treatment for chronic psychiatric disability).  

By RO rating decision in September 1998 (now on appeal), 
service connection was granted for the veteran's chronic 
acquired psychiatric disability, diagnosed as paranoid 
schizophrenia, effective February 3, 1995, the date of 
receipt of his application to reopen that claim; the 
disability was assigned a 70 percent rating from the 
effective date of the award of service connection.  

The veteran disagreed with the effective date of the award of 
service connection for his service-connected psychiatric 
disability, contending that the effective date should be from 
1982, the date when he initially filed his service connection 
claim.  In his November 1998 notice of disagreement, he 
suggested that he continuously pursued his appeal from the 
March 1983 RO rating decision, relative to the claim of 
service connection for psychiatric disability (because he 
filed a timely notice of disagreement in March 1984).

VA medical records from September 1998 to July 1999 document 
treatment for the veteran's service-connected psychiatric 
disability.

At a February 2001 Travel Board hearing, the veteran and his 
spouse testified, essentially, that the effective date of the 
award of service connection for his psychiatric disability 
should be from the date he initially filed his service 
connection claim in 1982.  They believed that this was the 
appropriate date for the award of service connection, because 
the entirety of the evidence ultimately showed that his 
disability had its onset in service, and because he 
disagreed, in a timely fashion, with the March 1983 RO rating 
decision denying service connection for his disability; they 
also indicated that he never received a copy of VA Form 9 
which would allow him to perfect a timely appeal from the 
March 1983 unfavorable RO rating decision.  They indicated 
that his psychiatric disability imposed a significant burden 
on the entire family, making it necessary for them to move 
frequently, and preventing him from keeping VA informed of 
his whereabouts in a timely fashion.  

At the February 2001 hearing, the veteran submitted 
additional evidence, portions of which were not previously of 
record, waiving, in writing, initial consideration of this 
evidence by the RO.  38 C.F.R. § 20.1304(c).  Such evidence 
includes a duplicate copy of the veteran's September 1982 
service connection claim, a duplicate copy of December 1982 
letter (from the veteran) informing the RO of his current 
address of record, a duplicate copy of January 1983 RO letter 
to the veteran (mailed to his old address of record), a 
duplicate copy of March 1983 RO notification letter to him 
(informing him of the denial of his service connection 
claim), a duplicate copy of his March 1984 notice of 
disagreement, duplicate copies of previously submitted and 
identified lay statements from his relatives and friends, and 
a duplicate copy of his November 1998 notice of disagreement, 
as well as never before submitted medical records (VA and 
private) from September 2000 to January 2001, documenting 
treatment for chronic psychiatric disability.  

Also submitted in February 2001 was a chronology of the 
veteran's addresses from May 1979 to the present, a 
chronology of the names of medical care providers who treated 
him for his psychiatric disability since 1979, an undated 
letter from his spouse (reiterating that he did file a timely 
appeal from the March 1983 adverse rating decision by the RO, 
and that, in the past, his family had to move, frequently, 
due to economic hardship), and a February 2001 letter from 
the veteran; he believed that his service connection claim, 
filed in September 1982, was "on going and continuous."  
Also submitted was a computer print-out (apparently received 
from the Social Security Administration) indicating the 
amount of the veteran's annual income for the years 1974 
through 2000.

Undated and unsigned written statements (also submitted in 
February 2001), captioned Reasons and Bases for Finding and 
Conclusion, Appeal Decision Washington D.C. (Jan. 30, 1998) 
and Facts and Findings of Veteran's Case, provide, 
essentially, a chronology of the veteran's case, beginning 
with the filing of his service connection claim in September 
1982.  

Based on the foregoing, the Board finds that the criteria for 
an effective date earlier than February 3, 1995 for the award 
of service connection for chronic psychiatric disability have 
not been met.  As indicated above, the veteran initially 
filed his service connection claim in September 1982, but the 
claim was denied by RO rating decision in March 1983.  
Although he filed timely notice of disagreement in March 
1984, relative to the denial of service connection for 
psychiatric disability, and a statement of the case 
addressing that matter was issued and mailed to his address 
of record on May 1, 1984, he did not perfect his appeal by 
filing timely substantive appeal.  Thus, the March 1983 RO 
rating decision became final, and is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 4005; 38 C.F.R. 
§ 3.153.  

The Board is mindful of the veteran's and his spouse's 
contention (advanced at the February 2001 Travel Board 
hearing and in the numerous written correspondence) to the 
effect that he continuously pursued his claim of service 
connection for chronic psychiatric disability since the time 
he initially filed his claim in September 1982.  They 
contend, essentially, that he did perfect a timely appeal 
from the March 1983 RO rating decision denying service 
connection for psychiatric disability.  They contend, in the 
alternative, that they were forced, by various circumstances 
beyond their control, to move frequently beginning in 1979, 
and that he therefore did not receive notice from the RO, 
informing him of the necessity and time limit for the filing 
of substantive appeal (the Board notes that the evidence of 
record clearly shows that he did receive the May 1, 1984 
statement of the case, with attached VA Form 9, as he made 
reference to the statement of the case in his letter, 
received by the RO in June 1984).  The Board stresses, 
however, that the only matter currently on appeal consists of 
entitlement to an earlier effective date for the award of 
service connection for chronic psychiatric disability; the 
issue of timeliness or adequacy of substantive appeal 
following the March 1983 RO denial of service connection for 
psychiatric disability is not now before the Board.  

On February 3, 1995, the veteran filed an application to 
reopen the claim of service connection for chronic acquired 
psychiatric disability.  Although his claim had been denied 
by the RO in October 1995, by decision in January 1998, the 
Board found that new and material evidence had been submitted 
in support of the service connection claim.  In addition to 
finding that the veteran submitted new and material evidence 
in support of his claim of service connection for chronic 
psychiatric disability, the Board determined, in January 
1998, that his service connection claim was previously 
disallowed by the RO and not appealed in a timely fashion; 
the Board thus found that the March 1983 RO rating decision 
was final.  See 38 C.F.R. § 20.203.  

Subsequent to the January 1998 Board decision, reopening the 
previously disallowed claim of service connection for chronic 
psychiatric disability and remanding it to the RO for further 
development of the evidence, the RO awarded service 
connection for paranoid schizophrenia in September 1998.  
Consistent with all applicable law and regulation, the RO 
awarded service connection therefor, effective February 3, 
1995, the date of receipt of the veteran's reopened claim.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r).

Based on the foregoing evidence, it is clear that the veteran 
has been awarded the earliest effective date provided by law.  
As the applicable law and regulations are clear as to the 
issue at hand, the veteran's claim of an earlier effective 
date for the award of service connection for psychiatric 
disability must be denied.


ORDER

An effective date, earlier than February 3, 1995, for the 
award of service connection for chronic acquired psychiatric 
disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


